DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/8/22 is acknowledged.
Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a change mechanism configured to change a pressurizing force” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the recited “the support member configured to transit” should be corrected to “the support member is configured to transition” and the recited “is close to the second rotary member rather than” should be corrected to “is closer to the second rotary member than”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiwara et al. US 20110170920.
Regarding claim 1, Fujiwara et al. discloses:
A fixing apparatus comprising: 
a first rotary member (110) (FIG. 2) which is formed to be endless; 
a heating element (120) (FIG. 2) disposed inside of the first rotary member; 
a second rotary member (150) (FIG. 2) in contact with an outer circumferential surface of the first rotary member and forming a nip portion which fixes a toner image onto a sheet together with the first rotary member; 
a nip member (130) (FIG. 2) provided slidably with an inner circumferential surface of the first rotary member so as to nip the first rotary member together with the second rotary member and configured to heat the nip portion by receiving radiant heat from the heating element; 
a reflection member (140) (FIG. 2) reflecting the radiant heat from the heating element toward the nip member; and 
a support member (160) (FIG. 2) supporting the nip member through the reflection member, 
wherein the support member configured to transit to a pressurized state (FIGs. 6 and 9A) and a non-pressurized state (FIGs. 8 and 9B), the pressurized state being a state in which a first position (first axial end portion) (FIGs. 4 and 7) and a second position (second axial end portion) (FIGs. 4 and 7) different from the first position in a rotation axial direction of the support member are pressurized in a pressurization direction toward the second rotary member, the non-pressurized state being in which the pressurized state of the support member is released, 
wherein the support member comprises a contact surface (bottom surface of 161/162) (FIGs. 2 and 3) in contact with the reflection member in the pressurized state, and 
wherein the contact surface takes such a posture that a center position between the first and second positions in the rotation axial direction is close to the second rotary member rather than the first and second positions in a case where the support member is in the non-pressurized state (the center position at 163 is closer to the second rotary member than the non-protruding portions at the first and second positions) (FIGs. 3 and 4).
Regarding claim 2, Fujiwara et al. discloses:
wherein an outer diameter of the second rotary member is constant across an entire length of the second rotary member in the rotation axial direction in a case where the support member is in the non-pressurized state (FIG. 7).
Regarding claim 3, Fujiwara et al. discloses:
wherein a distance between the contact surface and an outer circumferential surface of the second rotary member is a first distance at the center position in a case where the support member is in the non-pressurized state (FIGs. 2-4), and 
a distance between the contact surface and the outer circumferential surface of the second rotary member is a second distance longer than the first distance at a third position (portion of bottom surface between first position and center without protruding portion 163) (FIG. 3) between the first position and the center position in the rotation axial direction in a case where the support member is in the non-pressurized state.
Regarding claim 6, Fujiwara et al. discloses:
wherein the reflection member comprises a flange portion (142) (FIG. 2) sandwiched by the support member and the nip member in the pressurization direction.
Regarding claim 7, Fujiwara et al. discloses:
An image forming apparatus comprising: 
an image forming unit (5) (FIG. 1) configured to form a toner image onto a sheet; and 
the fixing apparatus according to claim 1 configured to fix the toner image formed by the image forming unit onto the sheet.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein a difference between the fourth distance and the third distance is smaller than a difference between the second distance and the first distance” along with the remaining claim limitations.
Regarding claim 5, the prior art of record does not disclose or suggest the recited “wherein the reflection member comes into contact with the contact surface across an entire length of the reflection member in the rotation axial direction in a case where the support member is in the pressurized state and where the pressurizing force is a first pressurizing force, and wherein both end portions, in the rotation axial direction, of the reflection member are separated from the contact surface in a case where the support member is in the pressurized state and where the pressurizing force is a second pressurizing force which is smaller than the first pressurizing force” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852